FILED
                             NOT FOR PUBLICATION                             MAR 02 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



PING JIN,                                         No. 08-73473

               Petitioner,                        Agency No. A098-462-407

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Ping Jin, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence, Zehatye v. Gonzales, 453

F.3d 1182, 1184-85 (9th Cir. 2006), and we deny the petition for review.

      Substantial evidence supports the BIA’s finding that, even if credible, Jin did

not establish past persecution because the detention and physical abuse Jin

experienced in China did not rise to the level of persecution. See Gu v. Gonzales,

454 F.3d 1014, 1019-21 (9th Cir. 2006). In addition, substantial evidence supports

the BIA’s finding that Jin’s fear of future persecution was not objectively

reasonable. See id. at 1022. Accordingly, Jin’s asylum claim fails.

      Because Jin failed to meet his burden for asylum, it necessarily follows that

he did not meet the more stringent standard for withholding of removal. See

Zehatye, 453 F.3d at 1190.

      Finally, substantial evidence supports the BIA’s denial of CAT relief

because Jin failed to establish it is more likely than not he will be tortured if

returned to China. See Nahrvani v. Gonzales, 399 F.3d 1148, 1154 (9th Cir. 2005).

      PETITION FOR REVIEW DENIED.




                                            2                                       08-73473